Citation Nr: 0805880	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO. 05-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
October 2007. In January 2008, the Board granted the 
veteran's motion to advance his appeal on the docket pursuant 
to the provisions of 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected bilateral hearing loss 
disability is productive of Level II hearing acuity in the 
right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent disability 
rating, but no higher, for service-connected bilateral 
hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In June 2004 and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate increased rating claims and earlier 
effective date claims, as well as specifying what information 
and evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. 

The notice regarding what was needed to establish an 
effective date in the event that an increased rating was 
granted was not provided until March 2006, after the rating 
decision on appeal was issued. However, the veteran was not 
prejudiced from this timing error because the RO can correct 
any notice deficiencies when it effectuates the grant of a 10 
percent disability rating authorized by this decision. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008). In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889. Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008). In this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the veteran's claim was 
readjudicated in the December 2005, December 2006 and 
December 2007 Supplemental Statements of the Case after he 
received appropriate notice of the rating criteria for rating 
hearing loss disabilities in the May 2005 Statement of the 
Case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100. Since 
his claim was received in June 2004, the current version of 
rating criteria for bilateral hearing loss which became 
effective June 10, 1999, is for consideration. 62 Fed. Reg. 
25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

Turning to the competent medical evidence of record, a June 
2004 private audiogram from Denton Hearing Health Care showed 
"a moderate to severe hearing loss in both ears." 

An August 2004 VA audiogram report reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
40
50
50
LEFT
N/A
45
50
55
75

The average puretone threshold was 39 decibels in the right 
ear and 56 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.



On the authorized VA audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
50
60
LEFT
N/A
50
55
60
75

The average puretone threshold was 44 decibels in the right 
ear and 60 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 76 percent in the left ear.

A July 2007 VA audiological consultation showed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
50
55
LEFT
N/A
50
65
60
85

The average puretone threshold was 45 decibels in the right 
ear and 65 decibels in the left ear. The examination report 
included speech recognition scores, but clearly showed that 
the Maryland CNC materials were not used. As 38 C.F.R. § 4.85 
dictates that an examination for hearing impairment for VA 
compensation purposes must include a Maryland CNC controlled 
speech discrimination test, these speech recognition scores 
cannot be used in evaluating the current severity of the 
veteran's disability. An August 2007 private audiogram showed 
audiological results consistent with the July 2007 VA 
audiological evaluation. 

In instances where an examiner certifies that use of the 
speech discrimination test is not appropriate, a service-
connected hearing loss disability can be rated using only 
puretone threshold averages as dictated by Table VIA. See 
38 C.F.R. § 4.85(c). In the present case, although an 
examiner has not certified that using speech discrimination 
test scores would be inappropriate in this case, the Board 
finds that rating the veteran's disability under Table VIA is 
appropriate as recent speech discrimination test scores are 
not available and remanding this case to obtain such test 
results would not be in the best interest of the veteran 
given his advanced age. 

As such, applying the criteria found in 38 C.F.R. §§  4.85-
4.87, the veteran's July 2007 audiological examination report 
(which contained results more favorable to the veteran than 
earlier examination reports) yielded level II hearing in the 
right ear and level V hearing in the left ear. Entering the 
category designations from the July 2007 audiological 
examination report for each ear into Table VII results in a 
10 percent disability rating under Diagnostic Code 6100. As 
such, a 10 percent disability rating is warranted for the 
veteran's service-connected bilateral hearing loss 
disability. However, the evidence of record does not support 
a disability rating in excess of 10 percent for the veteran's 
service-connected hearing loss disability.

The Board emphasizes that it is bound by law to apply VA 
regulatory criteria and, as noted above, the Court has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. In the veteran's case, the degree of bilateral 
hearing loss shown by the most recent examination meets the 
criteria for a 10 percent disability rating but fails to meet 
the criteria for a 20 percent disability rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

A 10 percent disability rating for the veteran's service-
connected bilateral hearing loss disability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


